EXHIBIT 10.01(h)

 

ADVISORY AGREEMENT

 

among

 

CAMBRIDGE GLOBAL HORIZONS, LLC,

 

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

and

 

CANTAB CAPITAL PARTNERS LLP

 

 

Dated as of March 25, 2010

 

--------------------------------------------------------------------------------


 

ADVISORY AGREEMENT

 

Table of Contents

 

 

 

Page

1.

Undertakings in Connection with Offering of Units

2

2.

Duties of the Trading Advisor

3

3.

Trading Advisor Independent

4

4.

Commodity Broker; Floor Brokers

5

5.

Allocation of Company Assets to Trading Advisor

5

6.

Incentive Fee

6

7.

Term and Termination

7

8.

Right to Advise Others; Uniformity of Acts and Practices

7

9.

Speculative Position Limits

9

10.

Additional Undertakings by the Trading Advisor

9

11.

Representations and Warranties

9

12.

Entire Agreement

12

13.

Indemnification

12

14.

Assignment

13

15.

Amendment; Waiver

14

16.

Severability

14

17.

Notices

14

18.

Governing Law

15

19.

Consent to Jurisdiction

15

20.

Remedies

15

21.

Promotional Material

15

22.

Confidentiality

15

23.

Survival

15

24.

Counterparts

16

25.

Headings

16

Appendix A - List of Authorized Traders

A-1

 

 

Appendix B – List of Commodity Interests Traded by Trading Advisor

B-1

 

 

Appendix C - Commodity Trading Authority

C-1

 

 

Appendix D – Certain Disclosures

D-1

 

--------------------------------------------------------------------------------


 

ADVISORY AGREEMENT

 

THIS ADVISORY AGREEMENT (the “Agreement”), made as of this 25th day of
March 2010, among CAMBRIDGE GLOBAL HORIZONS, LLC, a Delaware limited liability
company (the “Company”), BLACKROCK INVESTMENT MANAGEMENT LLC, a Delaware limited
liability company and the manager of the Company (the “Manager”), and CANTAB
CAPITAL PARTNERS LLP (the “Trading Advisor”);

 

W I T N E S S E T H:

 

WHEREAS, the Company trades, buys, sells or otherwise acquires, holds or
disposes of forward contracts, futures contracts for commodities, financial
instruments and currencies on United States and foreign exchanges, any rights
pertaining thereto and any options thereon or on physical commodities and
engages in all activities incident thereto (the foregoing forms of investment
being collectively referred to herein as “commodity interests”);

 

WHEREAS, the sole holder of interests in the Company as of the date hereof,
BlackRock Global Horizons I, LP (the “Fund”), is now offering Units of Limited
Partnership Interest in the Fund (“Units”) for sale to investors in an offering
exempt from registration under the Securities Act of 1933, as amended (the “1933
Act”), pursuant to Section 4(2) thereof and Rule 506 under Regulation D
promulgated thereunder, as described in the Fund’s Confidential Private
Placement Memorandum (the “Memorandum”) that has been filed with the Commodity
Futures Trading Commission (the “CFTC”) and the National Futures Association
(the “NFA”) pursuant to the Commodity Exchange Act, as amended (the “CEA”), the
commodity pool operator and commodity trading advisor regulations promulgated
under the CEA by the CFTC (the “Commodity Regulations”), and NFA
rules promulgated under the CEA (the “NFA Rules”);

 

WHEREAS, the Fund had previously sold Units publicly pursuant to an effective
registration under the 1933 Act.  Such public offering was discontinued in 1998,
and the Units now being offered are the same class of equity securities as the
outstanding Units;

 

WHEREAS, the Trading Advisor is engaged in the business of, among other things,
making trading decisions on behalf of investors in the purchase and sale of
certain commodity interests;

 

WHEREAS, the Company desires the Trading Advisor, upon the terms and conditions
set forth herein, to act as a trading advisor for the Company and to make
commodity interests investment decisions for the Company with respect to the
Company’s assets from time to time, and the Trading Advisor desires to so act;
and

 

WHEREAS, for purposes of the FSA Rules, the Trading Advisor has classified each
of the Company and the Manager (together, “BlackRock”) as a “Professional
Client” (as defined in the FSA Rules).

 

NOW, THEREFORE, the parties hereto do hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 


1.             UNDERTAKINGS IN CONNECTION WITH OFFERING OF UNITS.


 


(A)           UNDERTAKINGS BY THE TRADING ADVISOR.  THE TRADING ADVISOR AGREES
TO USE ITS BEST EFFORTS TO COOPERATE WITH THE FUND AND THE MANAGER IN AMENDING
THE MEMORANDUM, INCLUDING WITHOUT LIMITATION BY PROVIDING, AS PROMPTLY AS MAY BE
REASONABLY PRACTICABLE, ALL INFORMATION (IF ANY) REGARDING THE TRADING ADVISOR
AND ITS PRINCIPALS WHICH THE MANAGER REASONABLY BELIEVES TO BE NECESSARY OR
ADVISABLE TO INCLUDE IN THE MEMORANDUM, AS THE SAME MAY BE AMENDED FROM TIME TO
TIME; PROVIDED, THAT NOTHING HEREIN SHALL REQUIRE THE TRADING ADVISOR TO
DISCLOSE ANY PROPRIETARY OR CONFIDENTIAL INFORMATION RELATED TO ITS TRADING
PROGRAMS, SYSTEMS OR STRATEGIES OR TO ITS CLIENTS.


 


(B)           CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE TERM
“PRINCIPAL” SHALL HAVE THE SAME MEANING GIVEN TO SUCH TERM IN SECTION 4.10(E) OF
THE COMMODITY REGULATIONS, AND THE TERM “AFFILIATE” SHALL MEAN AN INDIVIDUAL OR
ENTITY (INCLUDING A STOCKHOLDER, DIRECTOR, OFFICER, EMPLOYEE, AGENT, OR
PRINCIPAL) THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER
COMMON CONTROL WITH ANY OTHER INDIVIDUAL OR ENTITY.


 


(C)           USE OF MEMORANDUM AND OTHER SOLICITATION MATERIAL.  NEITHER THE
TRADING ADVISOR, ITS PRINCIPALS NOR ANY OF ITS EMPLOYEES, AFFILIATES OR AGENTS,
THE EMPLOYEES, AFFILIATES OR AGENTS OF SUCH AFFILIATES, OR THEIR RESPECTIVE
SUCCESSORS OR ASSIGNS SHALL USE, PUBLISH, CIRCULATE OR DISTRIBUTE THE MEMORANDUM
(INCLUDING ANY AMENDMENT OR SUPPLEMENT THERETO) OR ANY RELATED SOLICITATION
MATERIAL NOR SHALL ANY OF THE FOREGOING ENGAGE IN ANY MARKETING, SALES OR
PROMOTIONAL ACTIVITIES IN CONNECTION WITH THE OFFERING OF UNITS, EXCEPT AS MAY
BE REQUESTED BY THE MANAGER AND AGREED TO BY THE TRADING ADVISOR.


 


(D)           UPDATED PERFORMANCE INFORMATION.  AT ANY TIME WHILE UNITS CONTINUE
TO BE OFFERED AND SOLD, AT THE WRITTEN REQUEST OF THE FUND OR THE MANAGER, THE
TRADING ADVISOR, AT ITS OWN EXPENSE, SHALL PROMPTLY PROVIDE THE FUND AND THE
MANAGER WITH COMPLETE AND ACCURATE PERFORMANCE INFORMATION (IN FORM AND
SUBSTANCE CONSISTENT WITH SECTION 4.35 OF THE COMMODITY REGULATIONS AND THE NFA
RULES) REFLECTING THE ACTUAL PERFORMANCE OF THE ACCOUNTS DIRECTED BY THE TRADING
ADVISOR UP TO THE LATEST PRACTICABLE DATE (CONSISTENT WITH SECTION 4.35 OF THE
COMMODITY REGULATIONS) PRIOR TO THE DATE OF THE MEMORANDUM AS AMENDED OR
SUPPLEMENTED, TOGETHER WITH ANY REPORTS OR LETTERS RELATING TO SUCH PERFORMANCE
DATA RECEIVED FROM ACCOUNTANTS AND IN THE POSSESSION OF THE TRADING ADVISOR;
PROVIDED THAT THE MANAGER REASONABLY BELIEVES SUCH INFORMATION TO BE NECESSARY
OR ADVISABLE IN CONNECTION WITH ITS PREPARATION OF THE MEMORANDUM OR OTHER
REQUIRED DISCLOSURES, REPORTS OR REGULATORY FILINGS.


 


(E)           ACCESS TO PERSONNEL.  UPON REASONABLE NOTICE TO THE TRADING
ADVISOR, THE COMPANY OR THE MANAGER SHALL HAVE THE RIGHT TO HAVE ACCESS TO
APPROPRIATE SENIOR PERSONNEL FO THE TRADING ADVISOR IN ORDER TO DISCUSS MATTERS
RELATED TO THE ACCURACY AND COMPLETENESS OF DATA PROVIDED BY THE TRADING ADVISOR
AND/OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT (SUBJECT TO SUCH RESTRICTIONS
AS THE TRADING ADVISOR MAY REASONABLY DEEM NECESSARY OR ADVISABLE SO AS TO
PRESERVE THE CONFIDENTIALITY OF PROPRIETARY INFORMATION CONCERNING SUCH TRADING
SYSTEMS, METHODS, MODELS, STRATEGIES AND FORMULAS AND OF THE IDENTITY OF THE
TRADING ADVISOR’S CLIENTS).

 

2

--------------------------------------------------------------------------------


 


2.             DUTIES OF THE TRADING ADVISOR.


 


(A)           SPECULATIVE TRADING.  AS OF THE DATE OF THIS AGREEMENT, THE
TRADING ADVISOR ACTS AS A TRADING ADVISOR FOR THE COMPANY, ACTING INDEPENDENTLY
FROM ANY OTHER ADVISORS OR MANAGERS SELECTED TO DIRECT ACCOUNTS ON BEHALF OF THE
FUND.  THE TRADING ADVISOR AND THE COMPANY AGREE THAT IN MANAGING THE ASSETS OF
THE COMPANY, THE TRADING ADVISOR SHALL UTILIZE THE INVESTMENT POLICY AND
STRATEGY (THE “PROGRAM”) AS DESCRIBED IN THE CONFIDENTIAL PRIVATE PLACEMENT
MEMORANDUM FOR CCP QUANTITATIVE FUND LP DATED SEPTEMBER 24, 2009 (THE
“DISCLOSURE DOCUMENT”).  THE TRADING ADVISOR MAY TRADE A SUBSTANTIVELY DIFFERENT
PORTFOLIO IN MANAGING THE COMPANY ONLY WITH THE CONSENT OF THE MANAGER.  EXCEPT
AS PROVIDED OTHERWISE IN THIS SECTION 2, THE TRADING ADVISOR SHALL HAVE SOLE AND
EXCLUSIVE AUTHORITY AND RESPONSIBILITY FOR DIRECTING THE INVESTMENT AND
REINVESTMENT OF THE COMPANY’S ASSETS UTILIZING THE PROGRAMS PURSUANT TO AND IN
ACCORDANCE WITH THE TRADING ADVISOR’S BEST JUDGMENT AND ITS APPROACH AS
DESCRIBED IN THE DISCLOSURE DOCUMENT, AND AS REFINED AND MODIFIED FROM TIME TO
TIME IN THE FUTURE IN ACCORDANCE HEREWITH, FOR THE PERIOD AND ON THE TERMS AND
CONDITIONS SET FORTH HEREIN.  ONLY THOSE INDIVIDUALS EMPLOYED BY THE TRADING
ADVISOR AND AUTHORIZED BY THE TRADING ADVISOR TO DO SO ARE PERMITTED TO
IMPLEMENT TRADES FOR THE COMPANY.  A CURRENT LIST OF THESE INDIVIDUALS IS
INCLUDED APPENDIX A.  AT THE MANAGER’S REQUEST, THE TRADING ADVISOR SHALL
PROVIDE A QUARTERLY UPDATE TO THE COMPANY AND THE MANAGER REGARDING ANY
INDIVIDUALS WHO HAVE (X) HAD THEIR AUTHORITY TO IMPLEMENT TRADES FOR THE COMPANY
REVOKED OR (Y) BEEN ADDED DURING THE QUARTER AS PERMITTED TO IMPLEMENT TRADES
FOR THE COMPANY.  NOTWITHSTANDING THE FOREGOING, THE COMPANY OR THE MANAGER MAY
OVERRIDE THE TRADING INSTRUCTIONS OF THE TRADING ADVISOR TO THE EXTENT
NECESSARY:  (I) TO FUND ANY DISTRIBUTIONS OR REDEMPTIONS OF UNITS TO BE MADE BY
THE FUND; (II) TO PAY THE COMPANY’S OR THE FUND’S EXPENSES; AND/OR (III) TO
COMPLY WITH SPECULATIVE POSITION LIMITS; PROVIDED THAT THE COMPANY AND THE
MANAGER SHALL PERMIT THE TRADING ADVISOR THREE DAYS IN WHICH TO LIQUIDATE
POSITIONS FOR THE PURPOSES SET FORTH IN CLAUSES (I)-(II) PRIOR TO EXERCISING ITS
OVERRIDE AUTHORITY.  THE TRADING ADVISOR WILL HAVE NO LIABILITY FOR THE RESULTS
OF ANY OF THE MANAGER’S INTERVENTIONS IN (I)-(II), ABOVE.


 


FOR ANY TRADE WHERE THE TRADING ADVISOR HAS RECEIVED NO SPECIFIC INSTRUCTIONS
FROM THE COMPANY OR THE MANAGER, THE TRADING ADVISOR SHALL ARRANGE FOR THE
EXECUTION OF SUCH TRADE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE
TRADING ADVISOR’S BEST EXECUTION POLICY, A SUMMARY OF WHICH IS INCLUDED IN
APPENDIX D.  THE COMPANY AND THE MANAGER EACH ACKNOWLEDGE THAT THEY HAVE READ
THE TRADING ADVISOR’S BEST EXECUTION POLICY AS SET FORTH IN APPENDIX D.  THE
COMPANY AND THE MANAGER ACKNOWLEDGE THAT THE AGGREGATION OF TRANSACTIONS MAY ON
OCCASION OPERATE TO THE COMPANY’S DISADVANTAGE.


 

The Company and the Manager both specifically acknowledge that in agreeing to
manage the Company, the Trading Advisor is not making any guarantee of profits
or of protections against loss.

 

The Trading Advisor shall give the Company and the Manager prompt written notice
of any proposed material change in the Program or the manner in which trading
decisions are to be made or implemented and shall not make any such proposed
material change with respect to trading for the Company without having given the
Company and the Manager at least 30 days’ prior written notice of such change. 
The addition and/or deletion of commodity interests from the Company’s portfolio
managed by the Trading Advisor shall not be deemed a change in the Trading
Advisor’s trading approach and prior written notice to the Company or the

 

3

--------------------------------------------------------------------------------


 

Manager shall not be required therefor, except as set forth in
section 2(b) below; provided that, with respect to the Company, the Trading
Advisor may trade a different trading program in managing the Company only with
the consent of the Manager.

 


(B)           LIST OF COMMODITY INTERESTS TRADED BY THE TRADING ADVISOR.  THE
TRADING ADVISOR SHALL PROVIDE THE COMPANY AND THE MANAGER WITH A COMPLETE LIST
OF COMMODITY INTERESTS WHICH IT INTENDS TO TRADE ON THE COMPANY’S BEHALF.  ALL
COMMODITY INTERESTS OTHER THAN REGULATED FUTURES CONTRACTS AND OPTIONS ON
REGULATED FUTURES CONTRACTS TRADED ON A QUALIFIED BOARD OR EXCHANGE IN THE
UNITED STATES SHALL BE LISTED ON APPENDIX B TO THIS AGREEMENT.  THE ADDITION OF
COMMODITY INTERESTS (OTHER THAN FORWARD CONTRACTS ON FOREIGN CURRENCIES) TO THE
COMPANY’S PORTFOLIO MANAGED BY THE TRADING ADVISOR AS SET FORTH IN APPENDIX B TO
THIS AGREEMENT SHALL REQUIRE PRIOR WRITTEN NOTICE TO THE COMPANY OR THE MANAGER
AND AN AMENDMENT TO APPENDIX B.


 


(C)           INVESTMENT OF ASSETS HELD IN SECURITIES AND CASH.  NOTWITHSTANDING
ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, THE COMPANY AND THE MANAGER,
AND NOT THE TRADING ADVISOR, SHALL HAVE THE SOLE AND EXCLUSIVE AUTHORITY AND
RESPONSIBILITY WITH REGARD TO THE INVESTMENT, MAINTENANCE AND MANAGEMENT OF THE
COMPANY’S ASSETS OTHER THAN IN RESPECT OF THE TRADING ADVISOR’S TRADING OF THE
COMPANY’S ASSETS IN COMMODITY INTERESTS.


 


(D)           TRADING AUTHORIZATION.  PRIOR TO THE COMPANY’S ACCEPTANCE OF
TRADING ADVICE FROM THE TRADING ADVISOR IN ACCORDANCE WITH THIS AGREEMENT, THE
COMPANY SHALL DELIVER TO THE TRADING ADVISOR A TRADING AUTHORIZATION IN THE FORM
OF APPENDIX C HERETO APPOINTING THE TRADING ADVISOR AS AN AGENT OF THE COMPANY
AND ATTORNEY-IN-FACT FOR SUCH PURPOSE.


 


(E)           DELIVERY OF DISCLOSURE DOCUMENTS.  THE TRADING ADVISOR SHALL,
DURING THE TERM OF THIS AGREEMENT, DELIVER TO THE COMPANY COPIES OF ALL UPDATED
CONFIDENTIAL PRIVATE PLACEMENT MEMORANDA, OR SUPPLEMENTS THERETO, FOR CCP
QUANTITATIVE FUND LP, PROMPTLY FOLLOWING PREPARATION OF SUCH DOCUMENTS.


 


(F)            TRADE RECONCILIATIONS.  THE TRADING ADVISOR ACKNOWLEDGES ITS
OBLIGATION TO REVIEW ITS COMMODITY INTEREST POSITIONS ON A DAILY BASIS AND TO
NOTIFY THE COMPANY AND THE MANAGER PROMPTLY OF ANY ERRORS COMMITTED BY THE
TRADING ADVISOR OR ANY TRADE WHICH THE TRADING ADVISOR BELIEVES WAS NOT EXECUTED
IN ACCORDANCE WITH ITS INSTRUCTIONS AND WHICH CANNOT BE PROMPTLY RESOLVED;
PROVIDED THAT SUCH ERROR INVOLVES AN AMOUNT THAT IS AT LEAST TWO BASIS POINTS OF
THE COMPANY’S NET ASSETS AT THE TIME SUCH ERROR OCCURRED. THE TRADING ADVISOR
WILL USE ITS OWN SYSTEMS TO EVALUATE TRADE AND PORTFOLIO INFORMATION UNTIL IT
RECEIVES THE NECESSARY INFORMATION FROM THE COMPANY, UPON WHICH TIME THE TRADING
ADVISOR WILL USE THE INFORMATION FROM THE COMPANY TO EVALUATE THE TRADE AND
PORTFOLIO INFORMATION.


 


(G)           TRADE INFORMATION.   THE TRADING ADVISOR SHALL USE REASONABLE
EFFORTS TO PROVIDE TRADE INFORMATION TO OMR SYSTEMS BY ELECTRONIC FILE BY
4:30 P.M. ON THE DATE OF ANY TRADE MADE ON BEHALF OF THE COMPANY.


 


3.             TRADING ADVISOR INDEPENDENT.  FOR ALL PURPOSES OF THIS AGREEMENT,
THE TRADING ADVISOR SHALL BE DEEMED TO BE AN INDEPENDENT CONTRACTOR AND SHALL
HAVE NO AUTHORITY TO ACT FOR OR REPRESENT THE COMPANY IN ANY WAY AND SHALL NOT
OTHERWISE BE DEEMED TO BE AN AGENT OF THE COMPANY.  NOTHING CONTAINED HEREIN
SHALL CREATE OR CONSTITUTE THE TRADING ADVISOR AND ANY OTHER TRADING ADVISOR FOR
THE COMPANY, THE FUND OR THE MANAGER AS A MEMBER OF ANY PARTNERSHIP,

 

4

--------------------------------------------------------------------------------


 


JOINT VENTURE, ASSOCIATION, SYNDICATE, UNINCORPORATED BUSINESS OR OTHER SEPARATE
ENTITY, NOR SHALL THIS AGREEMENT BE DEEMED TO CONFER ON ANY OF THEM ANY EXPRESS,
IMPLIED, OR APPARENT AUTHORITY TO INCUR ANY OBLIGATION OR LIABILITY ON BEHALF OF
ANY OTHER.  THE PARTIES ACKNOWLEDGE THAT THE TRADING ADVISOR HAS NOT BEEN AN
ORGANIZER OR PROMOTER OF THE FUND.


 


4.             COMMODITY BROKER; FLOOR BROKERS.


 


(A)           CLEARING OF ALL TRADES.  THE TRADING ADVISOR SHALL CLEAR ORDERS
FOR ALL COMMODITY INTEREST TRANSACTIONS FOR THE COMPANY THROUGH SUCH COMMODITY
BROKER OR BROKERS AS THE COMPANY SHALL DESIGNATE FROM TIME TO TIME IN ITS SOLE
DISCRETION (THE “CLEARING BROKER”).  THE TRADING ADVISOR WILL ALSO TRADE ON A
“GIVE UP” BASIS THROUGH FLOOR BROKERS.  ALL SUCH TRADES WILL BE “GIVEN-UP” TO BE
CARRIED BY THE CLEARING BROKER.  THE TRADING ADVISOR SHALL RECEIVE COPIES OF ALL
DAILY AND MONTHLY BROKERAGE STATEMENTS FOR THE COMPANY DIRECTLY FROM THE
CLEARING BROKER.


 

The parties acknowledge that the Trading Advisor has no authority or
responsibility for selecting the Clearing Broker or for the negotiation of
Clearing Broker commission rates.  If necessary for the Trading Advisor to trade
pursuant to the Program, the Company shall provide adequate dealing lines of
credit for the Trading Advisor to place orders for spot and forward currency
contracts on behalf of the Company.

 


(B)           FORWARD TRADING.  ALL FORWARD TRADES FOR THE COMPANY SHALL BE
EXECUTED THROUGH THE FORWARD DEALER(S) (WHICH MAY BE AFFILIATES OF THE MANAGER)
SELECTED BY THE TRADING ADVISOR, PROVIDED SAID TRADES ARE “GIVEN-UP” TO THE
CLEARING BROKER.


 


(C)           FLOOR BROKERAGE.  NOTWITHSTANDING SECTION 4(A) OF THIS AGREEMENT,
THE TRADING ADVISOR MAY PLACE ORDERS FOR COMMODITY INTEREST TRANSACTIONS FOR THE
COMPANY THROUGH FLOOR BROKERS SELECTED BY THE TRADING ADVISOR.  SUCH FLOOR
BROKERS SHALL “GIVE UP” ALL TRADES ON BEHALF THE COMPANY TO THE CLEARING BROKER
FOR CLEARANCE.


 

The brokerage and floor commissions, “give-up” fees and other transaction costs
charged by any floor broker to effect Company transactions shall be competitive
with the Clearing Broker’s standard rates.

 


5.             ALLOCATION OF COMPANY ASSETS TO TRADING ADVISOR; ALLOCATION OF
RECEIPTS AND CHARGES.


 


(A)           THE MANAGER HAS ALLOCATED A PORTION OF THE FUND’S ASSETS TO THE
COMPANY TO BE MANAGED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  THE
MANAGER MAY, IN ITS SOLE DISCRETION, REALLOCATE FUND ASSETS BY CONTRIBUTING TO
OR WITHDRAWING AMOUNTS FROM THE COMPANY AS OF ANY MONTH-END.


 


(B)           GAINS AND RECEIPTS (E.G., TRADING PROFITS AND, IN SOME INSTANCES,
INTEREST INCOME), LOSSES AND CHARGES (E.G., TRADING LOSSES, TRADING ADVISOR
MANAGEMENT FEES, INCENTIVE FEES AND BROKERAGE COMMISSIONS) SPECIFIC TO THE
COMPANY SHALL BE ALLOCATED ENTIRELY TO THE COMPANY.  GAINS AND RECEIPTS, LOSSES
AND CHARGES NOT SPECIFIC TO (I) THE COMPANY OR (II) ANY OTHER COMPANY OR ACCOUNT
HELD BY THE FUND AND MANAGED BY A SPECIFIC TRADING ADVISOR, SHALL BE ALLOCATED
AMONG ALL OF THE COMPANIES AND ACCOUNTS OF THE FUND MANAGED BY THE DIFFERENT
TRADING

 

5

--------------------------------------------------------------------------------


 


ADVISORS, INCLUDING THE COMPANY, PRO RATA BASED ON THE BEGINNING OF MONTH VALUE
OF EACH SUCH COMPANY AND ACCOUNT AFTER REDUCTION FOR ACCOUNT SPECIFIC CHARGES. 
THE VALUE OF THE COMPANY AFTER TAKING INTO ACCOUNT ALL REALIZED AND UNREALIZED
GAINS AND LOSSES IS THE COMPANY’S “MARK-TO-MARKET VALUE.”


 


(C)           THE VALUE OF THE COMPANY DETERMINED BY DEDUCTING FROM THE
COMPANY’S MARK-TO-MARKET VALUE ALL CHARGES AND RESERVES (INCLUDING BUT NOT
LIMITED TO CHARGES SPECIFIC TO THE COMPANY PROVIDED FOR IN SECTION 5(B), THE
COMPANY’S PRO RATA SHARE OF FUND DISTRIBUTION FEES, TRANSFER AGENT FEES,
ADMINISTRATOR’S FEES, BROKERAGE COMMISSIONS AND THE MANAGER’S SPONSOR FEE)
EXCEPT ANY CHARGES OR ACCRUALS FOR THE FEES PROVIDED FOR IN SECTION 6 IS THE
COMPANY’S “NET ASSET VALUE BEFORE FEES.”


 


6.             FEES.


 


(A)           MANAGEMENT FEE.  BY APPROXIMATELY TEN BUSINESS DAYS OF EACH
CALENDAR MONTH-END, THE COMPANY WILL PAY THE TRADING ADVISOR A MANAGEMENT FEE
EQUAL TO [         ]* OF THE COMPANY’S MONTH-END NET ASSET VALUE BEFORE FEES. 
THE RESULTING BALANCE AFTER PAYMENT OF THE MANAGEMENT FEE IS THE COMPANY’S “POST
MF NET ASSET VALUE.”  THE COMPANY’S BALANCE AFTER ANY FURTHER REDUCTION FOR THE
INCENTIVE FEE PROVIDED FOR IN SECTION 6(B) IS THE COMPANY’S “NET ASSET VALUE.”


 


(B)           INCENTIVE FEE.


 


(I)               THE COMPANY WILL PAY TO THE TRADING ADVISOR, [             ]*
(“INCENTIVE FEE CALCULATION DATE”), AN INCENTIVE FEE EQUAL TO [     ]* OF ANY
NEW TRADING PROFIT RECOGNIZED BY THE COMPANY AS OF SUCH INCENTIVE FEE
CALCULATION DATE.


 


(II)              SUBJECT TO THE ADJUSTMENTS CONTEMPLATED BELOW, NEW TRADING
PROFIT EQUALS ANY INCREASE IN THE MARK-TO-MARKET VALUE OF THE COMPANY AS OF THE
CURRENT INCENTIVE FEE CALCULATION DATE OVER THE HIGH WATER MARK ATTRIBUTABLE TO
THE COMPANY.  NEW TRADING PROFIT WILL BE CALCULATED PRIOR TO REDUCTION FOR ANY
ACCRUED INCENTIVE FEES [               ].*


 


(III)             THE HIGH WATER MARK ATTRIBUTABLE TO THE COMPANY SHALL BE EQUAL
TO THE HIGHEST NET ASSET VALUE OF THE COMPANY (FOR AVOIDANCE OF DOUBT, AFTER
REDUCTION FOR THE INCENTIVE FEE THEN PAID), AS OF ANY PRECEDING INCENTIVE FEE
CALCULATION DATE.  THE HIGH WATER MARK SHALL BE INCREASED DOLLAR-FOR-DOLLAR BY
ANY CAPITAL ALLOCATED TO THE COMPANY AND DECREASED PROPORTIONATELY WHEN CAPITAL
IS REALLOCATED AWAY FROM THE COMPANY (OTHER THAN TO PAY EXPENSES).  THE
PROPORTIONATE REDUCTION MADE AS A RESULT OF A REALLOCATION SHALL BE CALCULATED
BY MULTIPLYING THE HIGH WATER MARK IN EFFECT IMMEDIATELY PRIOR TO SUCH
REALLOCATION BY THE FRACTION THE NUMERATOR OF WHICH IS THE NET ASSET VALUE OF
THE COMPANY IMMEDIATELY FOLLOWING SUCH REALLOCATION AND THE DENOMINATOR OF WHICH
IS THE NET ASSET VALUE OF THE COMPANY IMMEDIATELY BEFORE SUCH REALLOCATION.

 

--------------------------------------------------------------------------------


* CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

 

6

--------------------------------------------------------------------------------


 


(IV)             IF AN INCENTIVE FEE IS PAID AS OF AN INCENTIVE FEE CALCULATION
DATE, THE HIGH WATER MARK IS RESET TO THE NET ASSET VALUE OF THE COMPANY
IMMEDIATELY FOLLOWING SUCH PAYMENT.


 


(V)              WHEN THERE IS AN ACCRUED INCENTIVE FEE AT THE TIME ANY
REALLOCATION FROM THE COMPANY IS MADE, THE INCENTIVE FEE ATTRIBUTABLE TO SUCH
REALLOCATION WILL BE PAID.  SUCH INCENTIVE FEE SHALL BE DETERMINED BY
MULTIPLYING THE INCENTIVE FEE THAT WOULD HAVE BEEN PAID HAD THE DATE OF THE
REALLOCATION BEEN AN INCENTIVE FEE CALCULATION DATE BY THE FRACTION THE
NUMERATOR OF WHICH IS THE AMOUNT OF THE REALLOCATION AND THE DENOMINATOR OF
WHICH IS THE POST MF NET ASSET VALUE OF THE COMPANY IMMEDIATELY PRIOR TO THE
REALLOCATION, IN EACH CASE PRIOR TO REDUCTION FOR THE ACCRUED INCENTIVE FEE. 
SUCH INCENTIVE FEE WILL BE PAID FROM AND REDUCE THE AMOUNT OF THE REALLOCATION.


 


(VI)             INTEREST INCOME SHALL NOT BE INCLUDED IN ANY OF THE FOREGOING
CALCULATIONS.  FOR THE AVOIDANCE OF DOUBT, NO INCENTIVE FEE SHALL BE PAYABLE ON
ANY INTEREST INCOME EARNED BY THE COMPANY.


 


(VII)            TERMINATION OF THIS AGREEMENT SHALL BE TREATED AS AN INCENTIVE
FEE CALCULATION DATE.


 


7.             TERM AND TERMINATION.

 


(A)           TERM AND RENEWAL.  THIS AGREEMENT SHALL CONTINUE IN EFFECT UNTIL
DECEMBER 31, 2010.  THEREAFTER, THIS AGREEMENT SHALL BE AUTOMATICALLY RENEWED
FOR SUCCESSIVE ONE-YEAR PERIODS, ON THE SAME TERMS, UNLESS TERMINATED BY EITHER
THE TRADING ADVISOR OR THE COMPANY UPON 90 DAYS’ NOTICE TO THE OTHER PARTY.


 


(B)           TERMINATION.  NOTWITHSTANDING SECTION 7(A) HEREOF, THIS AGREEMENT
SHALL TERMINATE:


 


(I)               IMMEDIATELY IF THE COMPANY SHALL TERMINATE AND BE DISSOLVED IN
ACCORDANCE WITH THE LIMITED LIABILITY COMPANY AGREEMENT OR OTHERWISE;


 


(II)              AT THE DISCRETION OF THE MANAGER AS OF THE END OF ANY MONTH;


 


(III)             AT THE DISCRETION OF THE TRADING ADVISOR, AS OF THE FOLLOWING
MONTH-END, SHOULD ANY OF THE FOLLOWING OCCUR:  (1) THE ASSETS MANAGED BY THE
TRADING ADVISOR DECREASE TO LESS THAN $15,000,000 AT THE CLOSE OF BUSINESS ON
ANY DAY; OR (2) THE TRADING ADVISOR HAS DETERMINED TO CEASE MANAGING ANY
CUSTOMER ACCOUNTS PURSUANT TO THE PROGRAM; OR


 


(IV)             AT THE DISCRETION OF THE TRADING ADVISOR AS OF THE END OF ANY
MONTH UPON 90 DAYS’ PRIOR WRITTEN NOTICE TO THE MANAGER.


 


8.             RIGHT TO ADVISE OTHERS; UNIFORMITY OF ACTS AND PRACTICES.


 


(A)           DURING THE TERM OF THIS AGREEMENT, THE TRADING ADVISOR AND ITS
AFFILIATES SHALL BE FREE TO ADVISE OTHER INVESTORS AS TO THE PURCHASE AND SALE
OF COMMODITY INTERESTS, TO MANAGE AND TRADE OTHER INVESTORS’ COMMODITY INTERESTS
ACCOUNTS AND TO TRADE FOR AND ON BEHALF OF THEIR OWN PROPRIETARY COMMODITY
INTERESTS ACCOUNTS.  HOWEVER, UNDER NO CIRCUMSTANCES SHALL THE

 

7

--------------------------------------------------------------------------------


 


TRADING ADVISOR OR ANY OF ITS AFFILIATES FAVOR ANY COMMODITY INTERESTS ACCOUNT
DIRECTED BY ANY OF THEM (REGARDLESS OF THE DATE ON WHICH THEY BEGAN OR SHALL
BEGIN TO DIRECT SUCH ACCOUNT) OVER THE COMPANY’S ACCOUNT, GIVING DUE
CONSIDERATION TO THE TRADING PROGRAM WHICH THE MANAGER HAS REQUESTED THE TRADING
ADVISOR TO TRADE ON BEHALF OF THE COMPANY.  FOR PURPOSES OF THIS AGREEMENT, THE
TRADING ADVISOR AND ITS AFFILIATES SHALL NOT BE DEEMED TO BE FAVORING ANOTHER
COMMODITY INTERESTS ACCOUNT OVER THE COMPANY’S ACCOUNT (I) IF THE TRADING
ADVISOR OR ITS AFFILIATES, IN ACCORDANCE WITH SPECIFIC INSTRUCTIONS OF THE OWNER
OF SUCH ACCOUNT, TRADE SUCH ACCOUNT AT A DEGREE OF LEVERAGE OR IN ACCORDANCE
WITH TRADING POLICIES WHICH SHALL BE DIFFERENT FROM THAT WHICH SHALL NORMALLY BE
APPLIED TO SUBSTANTIALLY ALL OF THE TRADING ADVISOR’S OTHER ACCOUNTS, (II) IF
THE TRADING ADVISOR OR ITS AFFILIATES, IN ACCORDANCE WITH THE TRADING ADVISOR’S
MONEY MANAGEMENT PRINCIPLES, SHALL NOT TRADE CERTAIN COMMODITY INTERESTS
CONTRACTS FOR AN ACCOUNT BASED ON THE AMOUNT OF EQUITY IN SUCH ACCOUNT OR
(III) IF THE TRADING ADVISOR ALLOCATES AND EXECUTES TRADES IN ACCORDANCE WITH
ITS BEST EXECUTION AND ALLOCATION POLICIES AND PROCEDURES AND SUCH TRADES RESULT
IN CERTAIN ACCOUNTS RECEIVING FAVORABLE TREATMENT OVER OTHERS (INCLUDING THE
COMPANY) WITH RESPECT TO CERTAIN TRADES; PROVIDED FURTHER THAT SUCH TRADING
ACTIVITY DOES NOT RESULT IN A CONSISTENT PATTERN OVER TIME DEMONSTRATING THAT
ANY OTHER ACCOUNT OR ACCOUNTS ARE BEING FAVORED OVER THE COMPANY UNDER SUCH
POLICIES AND PROCEDURES.


 


(B)           THE TRADING ADVISOR UNDERSTANDS AND AGREES THAT IT AND ITS
AFFILIATES SHALL HAVE A FIDUCIARY RESPONSIBILITY TO THE COMPANY UNDER THIS
AGREEMENT.


 


(C)           AT THE REQUEST OF THE COMPANY, THE TRADING ADVISOR AND ITS
AFFILIATES SHALL PROMPTLY MAKE AVAILABLE TO THE COMPANY (IF AVAILABLE TO IT
WITHOUT UNREASONABLE EFFORTS) COPIES OF SUCH WRITTEN REPORTS DELIVERED BY THE
TRADING ADVISOR OR ITS AFFILIATES AS ARE REQUIRED TO BE DELIVERED TO FUND
INVESTORS PURSUANT TO THE CEA AND SIMILAR PREVIOUSLY-PREPARED WRITTEN
INFORMATION (SUBJECT TO THE NEED TO PRESERVE THE CONFIDENTIALITY OF PROPRIETARY
INFORMATION CONCERNING THE TRADING ADVISOR’S TRADING SYSTEMS, METHODS, MODELS,
STRATEGIES AND FORMULAS AND THE IDENTITY OF THE TRADING ADVISOR’S CLIENTS).


 


(D)           THE COMPANY AND THE MANAGER ACKNOWLEDGE THAT DIFFERENT ACCOUNTS,
EVEN THOUGH TRADED ACCORDING TO THE SAME INVESTMENT PROGRAM, CAN HAVE VARYING
INVESTMENT RESULTS. THE REASONS FOR THIS INCLUDE NUMEROUS MATERIAL DIFFERENCES
AMONG ACCOUNTS, BUT NOT LIMITED TO: (A) THE PERIODS DURING WHICH ACCOUNTS ARE
ACTIVE; (B) THE INVESTMENT PROGRAM USED (ALTHOUGH ALL ACCOUNTS MAY BE TRADED IN
ACCORDANCE WITH THE SAME APPROACH, SUCH APPROACH MAY BE MODIFIED PERIODICALLY AS
A RESULT OF ONGOING RESEARCH AND DEVELOPMENT BY THE TRADING ADVISOR);
(C) LEVERAGE EMPLOYED; (D) THE SIZE OF THE ACCOUNT, WHICH CAN INFLUENCE THE SIZE
OF POSITIONS TAKEN AND RESTRICT THE ACCOUNT FROM PARTICIPATING IN ALL MARKETS
AVAILABLE TO AN INVESTMENT PROGRAM; (E) THE AMOUNT OF INTEREST INCOME EARNED BY
AN ACCOUNT, WHICH WILL DEPEND ON THE RATES PAID BY A BROKER ON EQUITY DEPOSITS
AND/OR ON THE PORTION OF AN ACCOUNT INVESTED IN INTEREST-BEARING OBLIGATIONS
SUCH AS U.S. TREASURY BILLS; (F) THE AMOUNT OF MANAGEMENT FEES AND PERFORMANCE
FEES AND THE BROKERAGE COMMISSIONS PAID; (G) THE TIMING OF ORDERS TO OPEN OR
CLOSE POSITIONS; (H) THE MARKET CONDITIONS, WHICH IN PART DETERMINE THE QUALITY
OF TRADE EXECUTIONS; (I) TRADING INSTRUCTIONS/RESTRICTIONS OF THE CLIENT;
(J) PROCEDURES GOVERNING THE TIMING FOR THE COMMENCEMENT OF TRADING AND THE
METHOD OF MOVING TOWARD FULL PORTFOLIO COMMITMENT FOR NEW ACCOUNTS;
(K) VARIATION IN FILL PRICES; AND (L) THE TIMING OF ADDITIONS AND WITHDRAWALS. 
THE COMPANY AND THE MANAGER ACKNOWLEDGE THAT THE AGGREGATION OF TRANSACTIONS MAY
ON OCCASIONS OPERATE TO THE COMPANY’S DISADVANTAGE.

 

8

--------------------------------------------------------------------------------

 


 


9.             SPECULATIVE POSITION LIMITS.  IF THE TRADING ADVISOR (EITHER
ALONE OR AGGREGATED WITH THE POSITIONS OF ANY OTHER PERSON IF SUCH AGGREGATION
SHALL BE REQUIRED BY THE CEA, THE CFTC OR ANY OTHER REGULATORY AUTHORITY HAVING
JURISDICTION) SHALL EXCEED OR BE ABOUT TO EXCEED APPLICABLE LIMITS IN ANY
COMMODITY INTEREST TRADED FOR THE COMPANY, THE TRADING ADVISOR SHALL IMMEDIATELY
TAKE SUCH ACTION AS THE TRADING ADVISOR MAY DEEM FAIR AND EQUITABLE TO COMPLY
WITH THE LIMITS, AND SHALL IMMEDIATELY DELIVER TO THE COMPANY A WRITTEN
EXPLANATION OF THE ACTION TAKEN TO COMPLY WITH SUCH LIMITS.  IF SUCH LIMITS ARE
EXCEEDED BY THE COMPANY, THE MANAGER MAY REQUIRE THE TRADING ADVISOR TO
LIQUIDATE POSITIONS AS REQUIRED.


 


10.          ADDITIONAL UNDERTAKINGS BY THE TRADING ADVISOR.  NEITHER THE
TRADING ADVISOR NOR ITS EMPLOYEES, AFFILIATES OR AGENTS, THE STOCKHOLDERS,
DIRECTORS, OFFICERS, EMPLOYEES, PRINCIPALS, AFFILIATES OR AGENTS OF SUCH
AFFILIATES, OR THEIR RESPECTIVE SUCCESSORS OR ASSIGNS SHALL:  (A) USE OR
DISTRIBUTE FOR ANY PURPOSE WHATSOEVER ANY LIST CONTAINING THE NAMES AND/OR
RESIDENTIAL ADDRESSES OF AND/OR OTHER INFORMATION ABOUT THE LIMITED PARTNERS OF
THE FUND; NOR (B) DIRECTLY SOLICIT ANY LIMITED PARTNER OF THE FUND FOR ANY
BUSINESS PURPOSE WHATSOEVER (UNLESS SUCH LIMITED PARTNER IS ALREADY A CLIENT OF
THE TRADING ADVISOR).


 


11.          REPRESENTATIONS AND WARRANTIES.


 


(A)           THE TRADING ADVISOR HEREBY REPRESENTS AND WARRANTS TO THE OTHER
PARTIES AS FOLLOWS:


 


(I)               THE TRADING ADVISOR IS AN ENTITY DULY ORGANIZED AND VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION AND IN GOOD STANDING IN EACH OTHER JURISDICTION IN WHICH THE NATURE
OR CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION AND THE FAILURE TO BE
DULY QUALIFIED WOULD MATERIALLY AFFECT THE TRADING ADVISOR’S ABILITY TO PERFORM
ITS OBLIGATIONS UNDER THIS AGREEMENT. THE TRADING ADVISOR HAS FULL CORPORATE,
PARTNERSHIP OR LIMITED LIABILITY COMPANY (AS THE CASE MAY BE) POWER AND
AUTHORITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(II)              THIS AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED
AND DELIVERED ON BEHALF OF THE TRADING ADVISOR AND CONSTITUTES A VALID, BINDING
AND ENFORCEABLE AGREEMENT OF THE TRADING ADVISOR IN ACCORDANCE WITH ITS TERMS.


 


(III)             THE TRADING ADVISOR HAS ALL GOVERNMENTAL, REGULATORY AND
COMMODITY EXCHANGE LICENSES AND APPROVALS AND HAS EFFECTED ALL FILINGS AND
REGISTRATIONS WITH GOVERNMENTAL AND REGULATORY AGENCIES REQUIRED TO CONDUCT ITS
BUSINESS AND TO ACT AS DESCRIBED HEREIN OR REQUIRED TO PERFORM ITS OBLIGATIONS
HEREUNDER (INCLUDING, WITHOUT LIMITATION, REGISTRATION OF THE TRADING ADVISOR AS
A COMMODITY TRADING ADVISOR UNDER THE CEA, AND MEMBERSHIP OF THE TRADING ADVISOR
AS A COMMODITY TRADING ADVISOR IN NFA), AND THE PERFORMANCE OF SUCH OBLIGATION
WILL NOT VIOLATE OR RESULT IN A BREACH OF ANY PROVISION OF THE TRADING ADVISOR’S
CERTIFICATE OF INCORPORATION, BY-LAWS OR ANY AGREEMENT, INSTRUMENT, ORDER, LAW
OR REGULATION BINDING ON THE TRADING ADVISOR.  THE PRINCIPALS OF THE TRADING
ADVISOR ARE DULY LISTED AS SUCH IN THE OFFICIAL RECORDS OF THE NFA.


 


(IV)             ASSUMING THE ACCURACY OF THE MANAGER’S REPRESENTATION IN
SUBSECTION 11(B)(VII) BELOW, MANAGEMENT BY THE TRADING ADVISOR OF AN ACCOUNT FOR
THE COMPANY IN ACCORDANCE WITH THE TERMS HEREOF WILL NOT REQUIRE ANY
REGISTRATION UNDER, OR VIOLATE ANY OF THE

 

9

--------------------------------------------------------------------------------


 


PROVISIONS OF, THE INVESTMENT ADVISERS ACT OF 1940 (ASSUMING THAT THE COMPANY IS
NOT AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED (THE “COMPANY ACT”)).


 


(V)              THE TRADING ADVISOR’S IMPLEMENTATION OF ITS TRADING PROGRAM ON
BEHALF OF THE COMPANY WILL NOT INFRINGE ANY OTHER PERSON’S COPYRIGHTS, TRADEMARK
OR OTHER PROPERTY RIGHTS.


 


(VI)             THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE INCURRENCE OF
THE OBLIGATIONS HEREIN SET FORTH AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN WILL NOT CONSTITUTE A BREACH OF, OR DEFAULT UNDER, ANY
INSTRUMENT BY WHICH THE TRADING ADVISOR IS BOUND OR ANY ORDER, RULE OR
REGULATION APPLICATION TO THE TRADING ADVISOR OF ANY COURT OR ANY GOVERNMENTAL
BODY OR ADMINISTRATIVE AGENCY HAVING JURISDICTION OVER THE TRADING ADVISOR.


 


(VII)            OTHER THAN AS MAY HAVE BEEN DISCLOSED IN WRITING TO THE MANAGER
BY THE TRADING ADVISOR, THERE IS NOT PENDING, OR TO THE BEST OF THE TRADING
ADVISOR’S KNOWLEDGE THREATENED, ANY ACTION, SUIT OR PROCEEDING BEFORE OR BY ANY
COURT OR OTHER GOVERNMENTAL BODY TO WHICH THE TRADING ADVISOR IS A PARTY, OR TO
WHICH ANY OF THE ASSETS OF THE TRADING ADVISOR IS SUBJECT, WHICH MIGHT
REASONABLY BE EXPECTED TO RESULT IN ANY MATERIAL ADVERSE CHANGE IN THE
CONDITION, FINANCIAL OR OTHERWISE, BUSINESS OR PROSPECTS OF THE TRADING
ADVISOR.  THE TRADING ADVISOR HAS NOT RECEIVED ANY NOTICE OF AN INVESTIGATION OR
WARNING LETTER FROM NFA OR CFTC REGARDING NON-COMPLIANCE BY THE TRADING ADVISOR
WITH THE CEA OR THE REGULATIONS THEREUNDER.


 


(B)           THE MANAGER HEREBY REPRESENTS AND WARRANTS TO THE OTHER PARTIES AS
FOLLOWS:


 


(I)               THE MANAGER IS DULY ORGANIZED AND VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF FORMATION AND IN GOOD STANDING
UNDER THE LAWS OF EACH OTHER JURISDICTION IN WHICH THE NATURE OR CONDUCT OF ITS
BUSINESS REQUIRES SUCH QUALIFICATION AND THE FAILURE TO SO QUALIFY WOULD
MATERIALLY ADVERSELY AFFECT THE MANAGER’S ABILITY TO PERFORM ITS OBLIGATIONS
HEREUNDER.


 


(II)              THE MANAGER HAS THE POWER AND AUTHORITY UNDER APPLICABLE LAW
TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


(III)             THIS AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED
AND DELIVERED BY THE MANAGER AND CONSTITUTES A LEGAL, VALID AND BINDING
AGREEMENT OF THE MANAGER ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


(IV)             THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE INCURRENCE OF
THE OBLIGATIONS SET FORTH HEREIN AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN WILL NOT CONSTITUTE A BREACH OF, OR DEFAULT UNDER, ANY
INSTRUMENT BY WHICH THE MANAGER IS BOUND OR ANY ORDER, RULE OR REGULATION
APPLICABLE TO THE MANAGER OF ANY COURT OR ANY GOVERNMENTAL BODY OR
ADMINISTRATIVE AGENCY HAVING JURISDICTION OVER THE MANAGER.


 


(V)              THERE IS NOT PENDING, OR, TO THE BEST OF THE MANAGER’S
KNOWLEDGE THREATENED, ANY ACTION, SUIT OR PROCEEDING BEFORE OR BY ANY COURT OR
OTHER GOVERNMENTAL BODY TO WHICH THE MANAGER IS A PARTY, OR TO WHICH ANY OF THE
ASSETS OF THE MANAGER IS SUBJECT, WHICH

 

10

--------------------------------------------------------------------------------


 


MIGHT REASONABLY BE EXPECTED TO RESULT IN ANY MATERIAL ADVERSE CHANGE IN THE
CONDITION (FINANCIAL OR OTHERWISE), BUSINESS OR PROSPECTS OF THE MANAGER OR IS
REQUIRED TO BE DISCLOSED PURSUANT TO APPLICABLE CFTC REGULATIONS.


 


(VI)             THE MANAGER HAS ALL GOVERNMENTAL, REGULATORY AND COMMODITY
EXCHANGE APPROVALS AND LICENSES, AND HAS EFFECTED ALL FILINGS AND REGISTRATIONS
WITH GOVERNMENTAL AGENCIES REQUIRED TO CONDUCT ITS BUSINESS AND TO ACT AS
DESCRIBED HEREIN OR REQUIRED TO PERFORM ITS OBLIGATIONS HEREUNDER (INCLUDING,
WITHOUT LIMITATION, REGISTRATION AS A COMMODITY POOL OPERATOR UNDER THE CEA AND
MEMBERSHIP IN NFA AS A COMMODITY POOL OPERATOR), AND THE PERFORMANCE OF SUCH
OBLIGATIONS WILL NOT CONTRAVENE OR RESULT IN A BREACH OF ANY PROVISION OF ITS
CERTIFICATE OF INCORPORATION, BY-LAWS OR ANY AGREEMENT, ORDER, LAW OR REGULATION
BINDING UPON IT.  THE PRINCIPALS OF THE MANAGER ARE DULY REGISTERED AS SUCH ON
THE MANAGER’S COMMODITY POOL OPERATOR FORM 7-R REGISTRATION.         THE FUND IS
A “QUALIFIED ELIGIBLE PERSON” AS THAT TERM IS DEFINED IN RULE 4.7 OF THE CEA.


 


(VII)            THE COMPANY IS NOT AN “INVESTMENT COMPANY” WITHIN THE MEANING
OF THE COMPANY ACT.


 


(VIII)           THE COMPANY AND THE MANAGER ACKNOWLEDGE RECEIPT OF THE
DISCLOSURE DOCUMENT AND ACKNOWLEDGE AND AGREE THAT THEY HAVE READ AND UNDERSTAND
THE INFORMATION PROVIDED IN THE DISCLOSURE DOCUMENT REGARDING THE INVESTMENT
STRATEGY, DISCLOSURES AND RISKS CONTAINED THEREIN.


 


(C)           THE COMPANY REPRESENTS AND WARRANTS TO THE OTHER PARTIES AS
FOLLOWS:


 


(I)               THE COMPANY IS DULY ORGANIZED AND VALIDLY EXISTING AND IN GOOD
STANDING AS A LIMITED LIABILITY COMPANY UNDER THE LAWS OF THE STATE OF DELAWARE
AND IN GOOD STANDING UNDER THE LAWS OF EACH OTHER JURISDICTION IN WHICH THE
NATURE OR CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION AND THE FAILURE TO
SO QUALIFY WOULD MATERIALLY ADVERSELY AFFECT THE COMPANY’S ABILITY TO PERFORM
ITS OBLIGATIONS HEREUNDER.


 


(II)              THE COMPANY HAS THE LIMITED LIABILITY COMPANY POWER AND
AUTHORITY UNDER APPLICABLE LAW TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


(III)             THIS AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED
AND DELIVERED BY THE COMPANY AND CONSTITUTES A LEGAL, VALID AND BINDING
AGREEMENT OF THE COMPANY ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


(IV)             THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE INCURRENCE OF
THE OBLIGATIONS SET FORTH HEREIN AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN WILL NOT CONSTITUTE A BREACH OF, OR DEFAULT UNDER, ANY
INSTRUMENT BY WHICH THE COMPANY IS BOUND OR ANY ORDER, RULE OR REGULATION
APPLICABLE TO THE COMPANY OF ANY COURT OR ANY GOVERNMENTAL BODY OR
ADMINISTRATIVE AGENCY HAVING JURISDICTION OVER THE COMPANY.


 


(V)              THERE IS NOT PENDING, OR, TO THE BEST OF THE COMPANY’S
KNOWLEDGE, THREATENED, ANY ACTION, SUIT OR PROCEEDING BEFORE OR BY ANY COURT OR
OTHER GOVERNMENTAL BODY TO WHICH THE COMPANY IS A PARTY, OR TO WHICH ANY OF THE
ASSETS OF THE COMPANY IS SUBJECT, WHICH MIGHT REASONABLY BE EXPECTED TO RESULT
IN ANY MATERIAL ADVERSE CHANGE IN THE CONDITION (FINANCIAL

 

11

--------------------------------------------------------------------------------


 


OR OTHERWISE), BUSINESS OR PROSPECTS OF THE COMPANY OR WHICH IS REQUIRED TO BE
DISCLOSED PURSUANT TO APPLICABLE CFTC REGULATIONS.


 


(VI)             THE COMPANY HAS ALL GOVERNMENTAL, REGULATORY AND COMMODITY
EXCHANGE APPROVALS AND LICENSES, AND HAS EFFECTED ALL FILINGS AND REGISTRATIONS
WITH GOVERNMENTAL AGENCIES REQUIRED TO CONDUCT ITS BUSINESS AND TO ACT AS
DESCRIBED HEREIN OR REQUIRED TO PERFORM ITS OBLIGATIONS HEREUNDER AND THE
PERFORMANCE OF SUCH OBLIGATIONS WILL NOT CONTRAVENE OR RESULT IN A BREACH OF ANY
PROVISION OF ITS CERTIFICATE OF FORMATION, LIMITED LIABILITY COMPANY AGREEMENT
OR ANY OTHER AGREEMENT, ORDER, LAW OR REGULATION BINDING UPON IT.


 


(D)           THE FOREGOING REPRESENTATIONS AND WARRANTIES SHALL BE CONTINUING
DURING THE ENTIRE TERM OF THIS AGREEMENT AND, IF AT ANY TIME, ANY EVENT SHALL
OCCUR WHICH WOULD MAKE ANY OF THE FOREGOING REPRESENTATIONS AND WARRANTIES OF
ANY PARTY NO LONGER TRUE AND ACCURATE, SUCH PARTY SHALL PROMPTLY NOTIFY THE
OTHER PARTIES.


 


12.          ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE MATTERS REFERRED TO HEREIN, AND
NO OTHER AGREEMENT, VERBAL OR OTHERWISE, SHALL BE BINDING AS BETWEEN THE PARTIES
UNLESS IT SHALL BE IN WRITING AND SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT
IS SOUGHT.


 


13.          INDEMNIFICATION.


 


(A)           THE COMPANY SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE TRADING
ADVISOR AND ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
SHAREHOLDERS, EMPLOYEES AND CONTROLLING PERSONS FROM AND AGAINST ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES (JOINT AND SEVERAL), COSTS AND EXPENSES
(INCLUDING ANY INVESTIGATORY, LEGAL AND OTHER EXPENSES INCURRED IN CONNECTION
WITH, AND ANY AMOUNTS PAID IN, ANY SETTLEMENT; PROVIDED THAT THE COMPANY SHALL
HAVE APPROVED SUCH SETTLEMENT) RESULTING FROM A DEMAND, CLAIM, LAWSUIT, ACTION
OR PROCEEDING RELATING TO ANY OF SUCH PERSON’S ACTIONS OR CAPACITIES RELATING TO
THE BUSINESS OR ACTIVITIES OF THE COMPANY PURSUANT TO THIS AGREEMENT; PROVIDED
THAT THE CONDUCT OF SUCH PERSON WHICH WAS THE SUBJECT OF THE DEMAND, CLAIM,
LAWSUIT, ACTION OR PROCEEDING DID NOT CONSTITUTE NEGLIGENCE, MISCONDUCT OR A
BREACH OF THIS AGREEMENT OR OF ANY FIDUCIARY OBLIGATION TO THE COMPANY.  THE
TERMINATION OF ANY DEMAND, CLAIM, LAWSUIT, ACTION OR PROCEEDING BY SETTLEMENT
SHALL NOT, IN ITSELF, CREATE A PRESUMPTION THAT THE CONDUCT IN QUESTION WAS NOT
UNDERTAKEN IN GOOD FAITH AND IN A MANNER REASONABLY BELIEVED TO BE IN, OR NOT
OPPOSED TO, THE BEST INTERESTS OF THE COMPANY.


 


(B)           THE TRADING ADVISOR SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE
COMPANY, THE MANAGER, THEIR RESPECTIVE AFFILIATES AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES AND CONTROLLING PERSONS FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES (JOINT AND SEVERAL),
COSTS AND EXPENSES (INCLUDING ANY REASONABLE INVESTIGATORY, LEGAL AND OTHER
EXPENSES INCURRED IN CONNECTION WITH, AND ANY AMOUNTS PAID IN, ANY SETTLEMENT;
PROVIDED THAT THE TRADING ADVISOR SHALL HAVE APPROVED SUCH SETTLEMENT) RESULTING
FROM A DEMAND, CLAIM, LAWSUIT, ACTION OR PROCEEDING RELATING TO ANY ACTION OR
OMISSION OF THE TRADING ADVISOR OR ANY OF ITS RESPECTIVE OFFICERS, DIRECTORS OR
EMPLOYEES RELATING TO THE BUSINESS OR ACTIVITIES OF SUCH PERSON UNDER THIS
AGREEMENT OR RELATING TO THE MANAGEMENT OF AN ACCOUNT OF THE COMPANY PROVIDED: 
THE ACTION OR OMISSION OF SUCH PERSON WHICH WAS THE SUBJECT OF THE DEMAND,
CLAIM, LAWSUIT, ACTION OR PROCEEDING CONSTITUTED NEGLIGENCE OR MISCONDUCT OR A
BREACH OF

 

12

--------------------------------------------------------------------------------


 


THIS AGREEMENT OR WAS AN ACTION OR OMISSION TAKEN OTHERWISE THAN IN GOOD FAITH
AND IN A MANNER REASONABLY BELIEVED TO BE IN, OR NOT OPPOSED TO, THE BEST
INTERESTS OF THE COMPANY.


 


(C)           THE TRADING ADVISOR, ITS OFFICERS, DIRECTORS, EMPLOYEES AND
SHAREHOLDERS SHALL NOT BE LIABLE TO THE COMPANY AND ITS OFFICERS, DIRECTORS OR
MEMBERS OR TO ANY OF THEIR SUCCESSORS OR ASSIGNS EXCEPT BY REASON OF ACTS OR
OMISSIONS IN CONTRAVENTION OF THE EXPRESS TERMS OF THIS AGREEMENT, OR DUE TO
THEIR INTENTIONAL MISCONDUCT OR NEGLIGENCE.


 


(D)           THE FOREGOING AGREEMENTS OF INDEMNITY SHALL BE IN ADDITION TO, AND
SHALL IN NO RESPECT LIMIT OR RESTRICT, ANY OTHER REMEDIES WHICH MAY BE AVAILABLE
TO AN INDEMNIFIED PARTY.


 


(E)           ANY INDEMNIFICATION REQUIRED BY THIS SECTION 13 UNLESS ORDERED OR
EXPRESSLY PERMITTED BY A COURT, SHALL BE MADE BY THE INDEMNIFYING PARTY ONLY
UPON A DETERMINATION BY INDEPENDENT LEGAL COUNSEL MUTUALLY AGREEABLE TO THE
PARTIES HERETO IN A WRITTEN OPINION THAT THE CONDUCT WHICH IS THE SUBJECT OF THE
CLAIM, DEMAND, LAWSUIT, ACTION OR PROCEEDING WITH RESPECT TO WHICH
INDEMNIFICATION IS SOUGHT MEETS THE APPLICABLE STANDARD SET FORTH IN THIS
SECTION 13.


 


(F)            IN THE EVENT THAT A PERSON ENTITLED TO INDEMNIFICATION UNDER THIS
SECTION 13 IS MADE A PARTY TO AN ACTION, SUIT OR PROCEEDING ALLEGING BOTH
MATTERS FOR WHICH INDEMNIFICATION MAY BE DUE HEREUNDER AND MATTERS FOR WHICH
INDEMNIFICATION MAY NOT BE DUE HEREUNDER, SUCH PERSON SHALL BE INDEMNIFIED ONLY
IN RESPECT OF THE FORMER MATTERS.


 


(G)           PROMPTLY AFTER RECEIPT BY ANY OF THE INDEMNIFIED PARTIES UNDER
THIS AGREEMENT OF NOTICE OF ANY DEMAND, CLAIM, LAWSUIT, ACTION OR PROCEEDING,
THE INDEMNIFIED PARTY SHALL NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE
COMMENCEMENT THEREOF IF A CLAIM FOR INDEMNIFICATION IN RESPECT THEREOF IS TO BE
MADE UNDER THIS AGREEMENT.  EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS
NOT MATERIALLY PREJUDICED THEREBY, THE OMISSION SO TO NOTIFY SHALL RELIEVE THE
INDEMNIFYING PARTY FROM ANY OBLIGATION OR LIABILITY WHICH IT MAY HAVE TO ANY
SUCH INDEMNIFIED PARTY UNDER THIS SECTION.  IN THE EVENT THAT SUCH DEMAND,
CLAIM, LAWSUIT, ACTION OR PROCEEDING IS BROUGHT AGAINST A PERSON ENTITLED TO BE
INDEMNIFIED UNDER THIS AGREEMENT, AND THE INDEMNIFYING PARTY IS NOTIFIED OF THE
COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE
THEREIN AND, TO THE EXTENT THAT THE INDEMNIFYING PARTY MAY WISH, TO ASSUME THE
DEFENSE THEREOF, WITH COUNSEL SELECTED BY THE INDEMNIFYING PARTY AND APPROVED BY
THE INDEMNIFIED PERSON (PROVIDED THAT APPROVAL MAY NOT BE UNREASONABLY
WITHHELD), AND AFTER NOTICE FROM THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED
PERSON OF THE INDEMNIFYING PARTY’S ELECTION SO AS TO ASSUME THE DEFENSE THEREOF,
THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO SUCH PERSON UNDER THIS SECTION FOR
ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY SUCH PERSON IN CONNECTION
WITH THE DEFENSE THEREOF, UNLESS THE INDEMNIFYING PARTY APPROVES THE EMPLOYMENT
OF SEPARATE COUNSEL BY SUCH PERSON (IT BEING UNDERSTOOD, HOWEVER, THAT THE
INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR LEGAL OR OTHER EXPENSES OF MORE THAN
ONE SEPARATE FIRM OF ATTORNEYS FOR ALL SUCH PERSONS INDEMNIFIED HEREUNDER, WHICH
FIRM SHALL BE DESIGNATED IN WRITING BY THE TRADING ADVISOR OR THE COMPANY, AS
THE CASE MAY BE).


 


14.          ASSIGNMENT.  THIS AGREEMENT SHALL NOT BE ASSIGNED BY ANY OF THE
PARTIES HERETO WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF THE OTHER PARTIES
HERETO; PROVIDED, THAT EITHER PARTY MAY ASSIGN THIS AGREEMENT TO AN AFFILIATE
UPON PRIOR NOTICE TO THE OTHER PARTY.

 

13

--------------------------------------------------------------------------------


 


15.          AMENDMENT; WAIVER.  THIS AGREEMENT SHALL NOT BE AMENDED EXCEPT BY A
WRITING SIGNED BY THE PARTIES HERETO.  NO WAIVER OF ANY PROVISION OF THIS
AGREEMENT SHALL BE IMPLIED FROM ANY COURSE OF DEALING BETWEEN THE PARTIES HERETO
OR FROM ANY FAILURE BY EITHER PARTY HERETO TO ASSERT ITS RIGHTS HEREUNDER ON ANY
OCCASION OR SERIES OF OCCASIONS.


 


16.          SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT, OR THE
APPLICATION OF ANY PROVISION TO ANY PERSON OR CIRCUMSTANCE, SHALL BE HELD TO BE
INCONSISTENT WITH ANY PRESENT OR FUTURE LAW, RULING, RULE OR REGULATION OF ANY
COURT OR GOVERNMENTAL OR REGULATORY AUTHORITY HAVING JURISDICTION OVER THE
SUBJECT MATTER HEREOF, SUCH PROVISION SHALL BE DEEMED TO BE RESCINDED OR
MODIFIED IN ACCORDANCE WITH SUCH LAW, RULING, RULE OR REGULATION, AND THE
REMAINDER OF THIS AGREEMENT, OR THE APPLICATION OF SUCH PROVISION TO PERSONS OR
CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT SHALL BE HELD INCONSISTENT, SHALL
NOT BE AFFECTED THEREBY.


 


17.          NOTICES.  ANY NOTICE REQUIRED OR DESIRED TO BE DELIVERED UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DELIVERED BY COURIER SERVICE,
FACSIMILE, POSTAGE PREPAID MAIL OR OTHER SIMILAR MEANS AND SHALL BE EFFECTIVE
UPON ACTUAL RECEIPT BY THE PARTY TO WHICH SUCH NOTICE SHALL BE DIRECTED,
ADDRESSED AS FOLLOWS (OR TO SUCH OTHER ADDRESS AS THE PARTY ENTITLED TO NOTICE
SHALL HEREAFTER DESIGNATE IN ACCORDANCE WITH THE TERMS HEREOF):


 

if to the Company or the Manager:

 

CAMBRIDGE GLOBAL HORIZONS, LLC

c/o BlackRock Investment Management LLC

40 East 52nd Street

25th Floor

New York, NY 10022

Attn:  Edward A. Rzeszowski

Facsimile:  212-810-8745

 

with a copy to:

 

BlackRock Investment Management, LLC

Princeton Corporate Campus

800 Scudders Mill Road – Section 1B

Plainsboro, New Jersey  08536

Attn:  Michael Pungello

Facsimile:  609-282-2664

 

with a further copy to:

BlackRock Alternative Advisors

601 Union Street, 56th Floor

Seattle, Washington  98101

Attn:  Marie Bender

Facsimile:  206-613-6708

 

if to the Trading Advisor:

 

Cantab Capital Partners LLP

 

14

--------------------------------------------------------------------------------


 

Daedalus House Station Road

Cambridge, CB1 2RE

United Kingdom

Attn:  Dr. Ewan Kirk

Facsimile:  44-122-375-5775

 


18.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.


 


19.          CONSENT TO JURISDICTION.  THE PARTIES HERETO AGREE THAT ANY ACTION
OR PROCEEDING ARISING DIRECTLY, INDIRECTLY OR OTHERWISE IN CONNECTION WITH, OUT
OF, RELATED TO OR FROM THIS AGREEMENT, ANY BREACH HEREOF OR ANY TRANSACTION
COVERED HEREBY, SHALL BE RESOLVED, WHETHER BY ARBITRATION OR OTHERWISE, WITHIN
THE COUNTY OF NEW YORK, CITY OF NEW YORK, AND STATE OF NEW YORK.  ACCORDINGLY,
THE PARTIES CONSENT AND SUBMIT TO THE JURISDICTION OF THE FEDERAL AND STATE
COURTS AND ANY APPLICABLE ARBITRAL BODY LOCATED WITHIN THE COUNTY OF NEW YORK,
CITY OF NEW YORK, AND STATE OF NEW YORK.  THE PARTIES FURTHER AGREE THAT ANY
SUCH ACTION OR PROCEEDING BROUGHT BY ANY PARTY TO ENFORCE ANY RIGHT, ASSERT ANY
CLAIM, OR OBTAIN ANY RELIEF WHATSOEVER IN CONNECTION WITH THIS AGREEMENT SHALL
BE BROUGHT BY SUCH PARTY EXCLUSIVELY IN FEDERAL OR STATE COURTS, OR IF
APPROPRIATE BEFORE ANY APPLICABLE ARBITRAL BODY, LOCATED WITHIN THE COUNTY OF
NEW YORK, CITY OF NEW YORK, AND STATE OF NEW YORK.


 


20.          REMEDIES.  IN ANY ACTION OR PROCEEDING ARISING OUT OF ANY OF THE
PROVISIONS OF THIS AGREEMENT, THE TRADING ADVISOR, THE MANAGER AND THE COMPANY
AGREE THAT THEY SHALL NOT SEEK ANY PREJUDGMENT EQUITABLE OR ANCILLARY RELIEF. 
SUCH PARTIES ALSO AGREE THAT THEIR SOLE REMEDY IN ANY SUCH ACTION OR PROCEEDING
SHALL BE TO SEEK ACTUAL MONETARY DAMAGES FOR ANY BREACH OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT THE COMPANY AGREES THAT THE TRADING  ADVISOR AND THE
MANAGER MAY SEEK DECLARATORY JUDGMENT WITH RESPECT TO THE INDEMNIFICATION
PROVISIONS OF THIS AGREEMENT.


 


21.          PROMOTIONAL MATERIAL.  NONE OF THE PARTIES HERETO WILL MAKE
REFERENCE TO ANY OTHER SUCH PARTY IN OFFICIALLY FILED OR PUBLICLY OR PRIVATELY
DISTRIBUTED MATERIAL WITHOUT FIRST SUBMITTING SUCH MATERIAL TO THE PARTY SO
NAMED FOR APPROVAL A REASONABLE PERIOD OF TIME IN ADVANCE OF THE PROPOSED USE OF
SUCH MATERIAL.


 


22.          CONFIDENTIALITY.  THE COMPANY AND THE MANAGER ACKNOWLEDGE THAT THE
TRADING ADVISOR’S STRATEGIES AND TRADES CONSTITUTE PROPRIETARY DATA BELONGING TO
THE TRADING ADVISOR AND AGREE THAT THEY WILL NOT DISSEMINATE ANY CONFIDENTIAL
INFORMATION REGARDING ANY OF THE FOREGOING, EXCEPT AS REQUIRED BY LAW, AND ANY
SUCH INFORMATION AS MAY BE ACQUIRED BY THE MANAGER OR THE COMPANY IS TO BE USED
SOLELY TO MONITOR THE TRADING ADVISOR’S PERFORMANCE ON BEHALF OF THE COMPANY.


 


23.          SURVIVAL.  THE PROVISIONS OF THIS AGREEMENT SHALL SURVIVE THE
TERMINATION HEREOF WITH RESPECT TO ANY MATTER ARISING WHILE THIS AGREEMENT SHALL
BE IN EFFECT.

 

15

--------------------------------------------------------------------------------


 


24.          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.


 


25.          HEADINGS.  HEADINGS TO SECTIONS AND SUBSECTIONS IN THIS AGREEMENT
ARE FOR THE CONVENIENCE OF THE PARTIES ONLY AND ARE NOT INTENDED TO BE A PART OF
OR TO AFFECT THE MEANING OR INTERPRETATION HEREOF.


 


PURSUANT TO AN EXEMPTION FROM THE U.S. COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH COMMODITY TRADING ADVISORS WHOSE CLIENTS ARE LIMITED TO
QUALIFIED ELIGIBLE PERSONS, THIS DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT
BEEN, FILED WITH THE CFTC.  THE CFTC DOES NOT PASS UPON THE MERITS OF INVESTING
WITH THE ADVISOR OR THE ACCURACY OF THE INFORMATION HEREIN.  THEREFORE, THE CFTC
HAS NOT REVIEWED OR APPROVED THIS AGREEMENT.


 


*              *              *              *              *

 

16

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THIS AGREEMENT HAS BEEN EXECUTED FOR AND ON BEHALF OF THE
UNDERSIGNED ON THE DAY AND YEAR FIRST WRITTEN ABOVE.

 

 

CAMBRIDGE GLOBAL HORIZONS, LLC

 

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,
its Manager

 

 

 

 

By:

 

 

 

Name: Robert S. Ellsworth

 

 

Title:  Managing Director

 

 

 

 

 

 

 

By:

 

 

 

Name: Marie M. Bender

 

 

Title:  Managing Director

 

 

 

 

 

 

 

BLACKROCK INVESTMENT MANAGEMENT, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name: Robert S. Ellsworth

 

 

Title:  Managing Director

 

 

 

 

 

 

 

By:

 

 

 

Name: Marie M. Bender

 

 

Title:  Managing Director

 

 

 

 

 

By:  CANTAB CAPITAL PARTNERS LLP

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

17

--------------------------------------------------------------------------------

 


 

APPENDIX A

 

AUTHORIZED TRADERS

 

Ewan Kirk

Levent Sendur

Janice Drohan

Erich Schlaikjer

Tom Howat

Rochard Cornes

Hasan Amjad

Philip Scott

Catherine Arabella Schelpe

Steven Winfield

 

A-1

--------------------------------------------------------------------------------


 

APPENDIX B

 

COMMODITY INTERESTS TRADED BY CANTAB CAPITAL PARTNERS LLP

 

The undersigned represents that the following is a complete list of all
commodity interests which the undersigned intends to trade on behalf of
CAMBRIDGE GLOBAL HORIZONS, LLC other than regulated futures contracts and
options on regulated futures contracts traded on a qualified board of trade or
exchange:

 

Exchange Traded Futures and Forwards

 

 

Reuters

 

Exchange

 

Market Description

C

 

CME Group - CBOT

 

Corn

FV

 

CME Group - CBOT

 

5yr Treasuries

BO

 

CME Group - CBOT

 

Soybean Oil

FF

 

CME Group - CBOT

 

30 Day Fed Fund

LC

 

CME Group - CBOT

 

Live Cattle

S

 

CME Group - CBOT

 

CBT Soybeans

TY

 

CME Group - CBOT

 

10yr Treasuries

US

 

CME Group - CBOT

 

30yr Treasuries

W

 

CME Group - CME

 

Wheat

ED

 

CME Group - CME

 

EuroDollar

ES

 

CME Group - CME

 

S&P 500

LH

 

CME Group - CME

 

CME Lean Hogs

NIY

 

CME Group - CME

 

Nikkei

NQ

 

CME Group - CME

 

Nasdaq E-Mini

TU

 

CME Group - CME

 

2yr Treasuries

NG

 

CME Group - NYMEX

 

Natural Gas

HO

 

CME Group - NYMEX

 

NY HEATING OIL

WTI

 

CME Group - NYMEX

 

WTI Crude

ZG

 

CME Group - NYMEX

 

Gold

RB

 

CME Group - NYMEX

 

NYMEX RBOB Gasoline

KW

 

KCBT

 

CME Kansas Wheat

FCE

 

Eurex

 

CAC-40

FDX

 

Eurex

 

DAX

FGBL

 

Eurex

 

Bunds

FGBM

 

Eurex

 

Bobl

FGBS

 

Eurex

 

Schatz

CONF

 

Eurex

 

Swiss Bonds

STXE

 

Eurex

 

Euro Stoxx

FLG

 

Euronext NYSE

 

Gilts

FSS

 

Euronext NYSE

 

Short Sterling

FEI

 

Euronext NYSE

 

Euribor

FFI

 

Euronext NYSE

 

FTSE-100

BRT

 

ICE

 

Brent Crude

GO

 

ICE

 

Gas Oil

 

B-1

--------------------------------------------------------------------------------


 

CC

 

ICE

 

Cocoa

KC

 

ICE

 

Coffee

CT

 

ICE

 

Cotton

SB

 

ICE

 

Sugar no. 11

RE

 

ICE

 

Russell 2000

IFS

 

IDEM

 

MIB-30

LA

 

LME

 

Aluminium

LL

 

LME

 

Lead

LP

 

LME

 

Copper

LX

 

LME

 

Zinc

LN

 

LME

 

Nickel

MFX

 

MEFF

 

IBEX-35

CGB

 

MONTREAL

 

CAD Bonds

JNM

 

Osaka

 

Nikkei 225 mini

JNI

 

Osaka

 

Nikkei 225 main

JGB

 

TSE

 

Japanese Treasuries

 

OTC FX and FX Options

 

Currency

 

Product

AUD

 

Spot/Forward/Options

BRL

 

NDF

CAD

 

Spot/Forward

CHF

 

Spot/Forward

CLP

 

NDF

CZK

 

Spot/Forward

EUR

 

Spot/Forward/Options

GBP

 

Spot/Forward/Options

HUF

 

Spot/Forward

IDR

 

NDF

ILS

 

NDF

INR

 

NDF

JPY

 

Spot/Forward/Options

KRW

 

NDF

MXN

 

Spot/Forward

MYR

 

NDF

NOK

 

Spot/Forward/Options

NZD

 

Spot/Forward/Options

PEN

 

NDF

PHP

 

NDF

PLN

 

Spot/Forward

SEK

 

Spot/Forward

SGD

 

Spot/Forward

THB

 

Spot/Forward

TRY

 

Spot/Forward

TWD

 

NDF

ZAR

 

Spot/Forward

 

B-2

--------------------------------------------------------------------------------


 

 

CANTAB CAPITAL PARTNERS LLP

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Dated as of March 25, 2010

 

 

B-3

--------------------------------------------------------------------------------

 


 

APPENDIX C

 

COMMODITY TRADING AUTHORITY

 

Cantab Capital Partners LLP

Attn:  Dr. Ewan Kirk

Facsimile:  44-122-375-5775

 

Dear Cantab Capital Partners LLP:

 

Cambridge Global Horizons, LLC (the “Company”) does hereby make, constitute and
appoint you as its attorney-in-fact to buy and sell commodity futures and
forward contracts (including foreign futures and options contracts) in
accordance with the Advisory Agreement between us and certain others.

 

 

 

Very truly yours,

 

 

 

 

CAMBRIDGE GLOBAL HORIZONS, LLC

 

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,
its Manager

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Dated as of March 25, 2010

 

 

 

C-1

--------------------------------------------------------------------------------


 

APPENDIX D

 

CERTAIN DISCLOSURES

 

FSA Disclosures

 

1.1                                          The Trading Advisor shall not be
liable in respect of the negligence, wilful default or fraud or any other act or
omission of any third party through whom transactions are effected pursuant to
this Agreement or of any other third party having custody or possession of the
Company’s assets from time to time, or of any stock exchange, data vendor, price
feed provider, or clearance or settlement system or any other third party with
whom the Trading Advisor deals in the course of business.

 

1.2                                          The Trading Advisor will not be
liable for any loss arising directly or indirectly from trading errors or errors
of fact or judgement or any action taken (or omitted to be taken) by it
howsoever arising except to the extent that any such error or action (or the
omission thereof) is due directly and exclusively to the Trading Advisor’s
negligence, wilful default or fraud or that of it or any of its employees,
directors, officers or other agents.

 

1.3                                          The Trading Advisor will not be
liable to the Company for or in respect of any communication links, software or
data produced or provided by any third party.

 

1.4                                          Except as expressly provided in
this Agreement all warranties, representations, terms, conditions and
guarantees, whether implied by law or otherwise, are expressly excluded by the
Trading Advisor to the fullest extent permitted by law.

 

1.5                                          Nothing in this Agreement shall
exclude or restrict any duty or liability to the that the Trading Advisor may
have under the rules of the FSA, the CFTC, the NFA or any other regulatory or
self-regulatory body with jurisdiction over the Trading Advisor, and neither
party excludes liability for death or personal injury caused by the negligence
of it, its employees or agents, or for fraud.

 

Best Execution Policy

 

Firms generally seek to achieve best execution for their clients but must now
document these execution arrangements to enable them to demonstrate how they
comply with MiFID’s best execution requirements both when they place/transmit
orders to a broker for execution or when they execute an order through Direct
Market Access (“DMA”).  To meet these new obligations firms must develop a
disclosure statement in order to meet the requirement to provide appropriate
information to their clients on its execution policy.

 

D-1

--------------------------------------------------------------------------------


 

Developing and maintaining a Disclosure Statement

 

On a day by day basis firms work hard with their brokers or through DMA to
achieve the best possible execution result for their clients and so the starting
point for the documentation of the best execution policy is a thorough
understanding of how these arrangements work.  It is then a case of documenting
how the factors set out below (to the extent relevant) have been taken into
account in developing the current arrangements.  Where factors have not
previously been fully taken into account there may be an opportunity to improve
the execution arrangements.  Execution arrangements are dynamic and will change
as brokers’ skills develop, venues open or close, new technology is developed
etc.  It is in the best interests of firms to actively evaluate these changes
and of course keep the execution policy up to date.  Firms must notify clients
of any material changes to its execution policy or arrangements.  However,
client consent to these changes is not required.

 

To develop/ maintain the disclosure statement the following steps will be
relevant:

 

List the class of instruments in which the firm places/ transmits or executes
client orders.

 

For each instrument list the execution venues or brokers to which client orders
are directed for execution.

 

Execution criteria

 

For each execution venue (defined as a regulated market, MTF, systematic
internaliser, market maker or other liquidity provider) or broker list the
factors/reasons (with reference to the Execution Criteria) for the relevant
venue or broker.

 

MiFID requires firms to obtain the best possible result (rather than merely the
best price) and to take into account the following criteria for determining the
relative importance of the execution factors for the client (or types of client)
that the firm has:

 

(1) the characteristics of the client including the categorisation of the client
as retail or professional;

(2) the characteristics of the client order (if there is a client order);

(3) the characteristics of financial instruments that are the subject of that
client order;

(4) the characteristics of the execution venues/brokers to which that order can
be directed.

 

Execution factors

 

A number of other factors can be into account when providing best execution to
clients such as:

 

·                  Price

·                  Costs

·                  Speed

·                  Liquidity

·                  Settlement

·                  Client Objectives

·                  Order size / nature

·                  Venue

·                  Others as relevant

 

D-2

--------------------------------------------------------------------------------


 

Monitoring

 

The firm shall monitor the effectiveness of the execution arrangements for each
instrument traded with each broker or venue through an evaluation of the
controls and related exceptions or through sample checks.  Such monitoring
should be undertaken on the basis of the risk and impact on the client of the
firm not meeting the relevant execution criteria.

 

When considered as a result of the above monitoring, the firm shall correct any
deficiencies noted in execution arrangements.

 

Annual Review

 

Annually (or when material change occurs to the ability to obtain the best
possible results for clients) firms should formerly review their execution
arrangements considering whether the brokers / execution venues selected are
providing the best possible result for its clients.  The review should consider
whether information on which the order execution policy is based is manifestly
accurate, complete and up to date.

 

Disclosure

 

These arrangements have been summarised in a “Best Execution Disclosure
Statement” and a “Best Execution, Acknowledgement of Disclosure”.

 

D-3

--------------------------------------------------------------------------------


 


BEST EXECUTION DISCLOSURE STATEMENT

 

The quality of execution

 

When buying and selling financial instruments on your behalf, we will take all
reasonable steps to achieve the best overall result for you or “Best
Execution”.  This involves considering the nature of your orders, and the market
in question.

 

We will use our knowledge, experience and judgement to execute trades on your
behalf taking into consideration a range of different factors that include not
just price, but also the costs incurred in the transaction, the need for timely
execution, the liquidity of the market, the size of the order and the nature of
the financial transaction, including whether it is executed on a regulated
market or over-the-counter.

 

We will use our knowledge of your circumstances and requirements to determine
the factors that we need to take into account for the purpose of providing you
with “Best Execution”.

 

Our commitment to provide you with Best Execution does not mean that we owe you
any fiduciary responsibilities over and above the specific regulatory
obligations placed upon us or as may be otherwise contracted between us.

 

Order Execution Policy

 

We have set out the criteria that determine how we select the different venues
/brokers through which your order may be executed. We have identified those
venues/brokers below on which we will most regularly seek to execute/direct
orders and which we believe offer the best prospects for affording you Best
Execution. We will also assess, on a regular basis, the quality of execution
afforded by those venues/brokers across our client base and whether we need to
change our execution arrangements.

 

In selecting the most appropriate venues/brokers for the purpose of executing
your orders, we will take into full account the factors relevant to the order,
including those set out above:

 

(a) what we reasonably assess to be your best interests in terms of executing
your orders; and

 

(b) such other factors as may be appropriate, including the ability of the
venue/broker to manage complex orders, the speed of execution, the
creditworthiness of the venue and the quality of any related clearing and
settlement facilities.

 

Our policy, in providing you with Best Execution, is, so far as possible and
subject to the processes set out below, to exercise the same standards and
operate the same processes across all the different markets and financial
instruments on which we your orders are executed.  However, the diversity in
those markets and instruments and the kind of orders that you may place with us
mean that different factors will have to be taken into account when we assess
the nature of our execution policy in the context of different instruments and
different markets. For example, there is no formalised market or settlement
infrastructure for over-the-counter transactions. In some markets, price
volatility may mean that the timeliness of execution is a priority, whereas, in
other markets that have low liquidity, the fact of execution may itself
constitute best execution. In other cases, our choice of broker or venue may be
limited (even to the fact that there may only be

 

D-4

--------------------------------------------------------------------------------


 

one platform/market upon which we can execute your orders) because of the nature
of your order or of your requirements.

 

Set out below is a summary of the principal types of instruments on which we
provide best execution, the brokers/ execution venues that we employ as well as
the execution criteria we believe are important too you.

 

Instruments

 

Brokers/Execution
venues

 

Relevant Execution Criteria (nb this may
replicate what is in the policy or provide
a briefer summary)

Futures

 

DMA, On exchange. Executed via GS, Barclays, EDF & Man, Newedge.

 

Ability to execute electronically / STP Speed
Execution cost (commissions)

FX

 

OTC. Executed via UBS, Barclays, DB, Morgan Stanley, Citibank.

 

Ability to execute electronically / STP
Price
Liquidity
Speed

 

We regularly evaluate these arrangements to ensure that they continue to be
appropriate.

 

D-5

--------------------------------------------------------------------------------

 